Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on May 11, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HARRIS et al. (US 2015/0297235).
In reference to claims 1, 7, 8, 11, 17 and 18, HARRIS et al. discloses a tool stapling device comprising: an elongate body 14  having a proximal portion coupled to a handle assembly 12 and a distal end coupled to a tool assembly 16; the tool assembly 16 comprising an anvil 20 including a first tissue engaging surface, and a cartridge assembly 3200 including a single (integral) staple cartridge body 3210 supported within a cartridge channel 14, the cartridge body 3210 having a rubber compliant (pliable) second tissue engaging surface 3254 defining openings 3250 to facilitate the passage of staples without becoming engaged with the compliant material 3254 (paragraph 316).
Regarding claims 2, 3, 6, 12, 13 and 16, paragraph 316 of HARRIS et al. state the compliant material 3254 is secured to the  cartridge body 3210 by over-molding, or in an alternative embodiment (figure 85A-85C) the compliant material 4911  can be secured as an integrally formed part of the cartridge body 4910. 
With respect to claims  10 and 20,  as referenced above, paragraph 316 of HARRIS et al. discloses a compliant material 3254 forming the staple openings of the cartridge body assembly as claimed.   Additionally, in figure 69 and paragraphs 370-372, HARRIS et al. discloses providing the anvil with a compliant material 3351 that defines pocket openings in the anvil 3250; wherein the material is particularly rubber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HARRIS et al. (US 2015/0297235) in view of SHELTON, IV et al. (US 2016/0278774).
In reference to claims 4, 5, 14 and 15, HARRIS et al. discloses a tool assembly embodiment comprising a cartridge body including a compliant material tissue contact surface having openings as recited in the rejection of claims 3 and 13 above, wherein the compliant material is secured to the cartridge body by over-molding or integral formation.  HARRIS et al. does not disclose securing the compliant material to the cartridge body by painting or evaporating the compliant material thereon.
 SHELTON, IV et al. teaches a tool assembly comprising a cartridge body 70 having a compliant material 100 painted onto the cartridge body (paragraph 173).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the cartridge body of HARRIS et al. to include securing the compliant material  to the cartridge body by painting or heated (evaporation), since paragraph 173 of SHELTON, IV et al. supports the knowledge in the art to secure a compliant material to a cartridge body with the technique of painting as opposed to adhesive; such that, the selection of either technique would be equally sufficient to secure the cartridge body components to one another without compromising the compliancy of the material(s).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HARRIS et al. (US 2015/0297235).
Regarding claims 9 and 19, HARRIS et al. discloses a tool assembly as required in claim 8, wherein the thickness/height of the compliant material varies (slopes); but, does not disclose the specific dimensions of the compliant material.  Considering the compliant material of HARRIS et al. is formed from the claimed material of rubber, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cartridge as a thickness in the claimed range of .1 inches to about 1.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.1  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



June 7, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).